DETAILED ACTION

Claims 1, 3-5 and 16-27 are allowed over the prior art of the record.

		Reason for Allowance
The following is an Examiner's Statement of Reasons for Allowance: The primary reason for allowance of the claims is that prior art neither teach nor fairly suggest the particulars of the pressure sensor as presented in the independent claims.  Major emphasis is being placed upon the provision of specific functional element which  is composed of titanium oxide with crystal grains of at least one of p-phase trititanium pentoxide and X- phase trititanium pentoxide and having the property that at least a portion of crystal grains of at least one of -phase trititanium pentoxide and X-phase trititanium pentoxide change into crystal grains of titanium dioxide when the functional titanium oxide is heated to 350°C or higher, in combination with  receiving ultrasonic waves; or the provision of  average grain size of the crystal grains of the functional titanium oxide to be 5 to 50 nm, or the specific material or configuration of the base material of the pressure senor body, along with other limitations of the said independent claims and their dependent ones.
	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

The closest art is Tokoro et al., “external simulation-controllable heat-storage ceramics”.  While it shows a functional titanium oxide with crystal grains, but it fails to specifically teach  the range of the crystal grains or the specific martial of a pressure senor body.


The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Tuesday, May 17, 2022